Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.49 Page 1 of 38
                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF WASHINGTON



                                                        May 11, 2020
                                                             SEAN F. MCAVOY, CLERK




                                                               1:20-CV-3062-SMJ
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.50 Page 2 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.51 Page 3 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.52 Page 4 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.53 Page 5 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.54 Page 6 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.55 Page 7 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.56 Page 8 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.57 Page 9 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.58 Page 10 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.59 Page 11 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.60 Page 12 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.61 Page 13 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.62 Page 14 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.63 Page 15 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.64 Page 16 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.65 Page 17 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.66 Page 18 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.67 Page 19 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.68 Page 20 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.69 Page 21 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.70 Page 22 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.71 Page 23 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.72 Page 24 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.73 Page 25 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.74 Page 26 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.75 Page 27 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.76 Page 28 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.77 Page 29 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.78 Page 30 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.79 Page 31 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.80 Page 32 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.81 Page 33 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.82 Page 34 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.83 Page 35 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.84 Page 36 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.85 Page 37 of 38
Case 1:20-cv-03062-SMJ   ECF No. 1   filed 05/11/20   PageID.86 Page 38 of 38
